1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    HENRY NG
     Certified Law Student
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax 916-498-5710
     rachelle.barbour@fd.org
6
     Attorney for Defendant
7    ANDREW HAMPTON
8
                                 IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )    Case No. 2:15-cr-00064-JAM
                                                  )
12   Plaintiff,                                   )    ORDER FOR EARLY TERMINATION OF
                                                  )    SUPERVISED RELEASE
13                v.                              )
                                                  )
14   ANDREW HAMPTON,                              )    Judge: Hon. John A. Mendez
                                                  )
15   Defendant.                                   )
                                                  )
16                                                )
17                                                ORDER
18
             Pursuant to 18 U.S.C §3583(e)(1), the Court hereby TERMINATES the term of
19
     supervised release imposed in this case and discharges Mr. Hampton for the reasons set forth in
20
21   the Unopposed Motion.

22
23
     DATED: May 18, 2021                                /s/ John A. Mendez
24
                                                        THE HONORABLE JOHN A. MENDEZ
25                                                      UNITED STATES DISTRICT COURT JUDGE
26    May 18021
                                                      /s/
27
28

      [Proposed] Order for Early Termination of                                U.S. v ANDREW HAMPTON
      Supervised Release
